DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 depends on claim 8 which has been cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tzannes (US 20090300450) in view of SHIMODA et al. (US 20200077320).
Regarding claims 1, 7, and 13, Tzannes teaches receiving a packet with information indicating a type of the packet from an upper layer (Fig. 2, [0272] In step S110, a packet is received from a higher layer. Then, in step S120, a decision is made as to whether the received packet is a retransmitted type packet);
submitting the packet repeatedly and periodically to a lower layer based on the packet type being one of a number of specific packet types (Fig. 2, S170, S180, [0270] in general any layer above the physical layer, e.g., layer 1, 2, 3, 4 or 5, and [0006] the video packets could be designated as "low-PER" QOS packets and the voice or data packets could be designated as "low-latency" QOS packets),
wherein, based on submitting the packet a number of times, stopping the repeated and periodic packet submissions to the lower layer (Fig. 2, S190). 
Tzannes discloses [0235] the messages can be sent with increasing robustness by repeating transmission of each message a number of times, however, Tzannes does not expressly teach a predetermined number of times. SHIMODA teaches [0196] the RRC parameter on the SR.  The parameter indicating the maximum number of retransmission times may be, for example, dsr-TransMax. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with SHIMODA to enable the communication terminal to save power ([0016], SHIMODA).
[0196] the RRC parameter on the SR.  The parameter indicating the maximum number of retransmission times may be, for example, dsr-TransMax. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with SHIMODA to enable the communication terminal to save power ([0016], SHIMODA).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tzannes (US 20090300450) modified by SHIMODA, and further in view of BASU MALLICK et al. (US 20160164793).
Regarding claims 4 and 10, neither Tzannes nor SHIMODA expressly teaches starting a discard timer upon receiving the packet from the upper layer, wherein, based on the discard timer expiring, stopping the submission of the the packet. BASU MALLICK teaches Fig. 24, “receive PDCP SDU from an upper layer -> start DISCARD timer -> “yes” branching to discard PDCP SDU and PDU. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with BASU MALLICK  in order to accommodate increasing user demands and to be competitive against new radio access technologies ([0003], BASU MALLICK).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tzannes (US 20090300450) modified by SHIMODA, and further in view of 3GPP TSG-RAN WG2 #101bis (Tdoc R2-1805507, IDS dated 12/17/2020, hereinafter, Ericsson).
Regarding claims 6 and 12, neither Tzannes nor SHIMODA expressly teaches the specific types include an end-marker packet indicating that one or more Quality of Service (QoS) flow identifiers have been remapped to one or more data radio bearers (DRBs). Ericsson teaches Figure 1: Flow Relocation with PDCP receiver buffering and UE end marker. Ericsson further teaches Proposal 5, PDCP control PDU is used as end marker. Proposal 6, PDCP SN is associated with the end marker. In a transmitter side buffering solution (UE side buffering); as the end marker (for example as a PDCP control PDU) can be lost over the air, a timer could be used to allow completion of a remapping procedure. The value of this timer can be configured based on the QoS characteristics or other criteria associated with the flows that are being buffered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Ericsson in order to have faster reaction to end marker as the receiver may directly release buffers upon receiving the end marker (Observation 2, Ericsson).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467